Case 1:21-cv-20889-JEM Document 1 Entered on FLSD Docket 03/05/2021 Page 1 of 8


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

  ESTELA MARTIN,                                                          CASE NO.: 1:21-cv-20889

         Plaintiff,

  v.

  WAL-MART STORES EAST, LP,

        Defendant.
  ______________________________________/


        DEFENDANT WAL-MART STORES EAST, LP’ S NOTICE OF REMOVAL

        Defendant WAL-MART STORES EAST, LP (“Defendant”), through undersigned

 counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and Rule 81(c) of the Federal

 Rules of Civil Procedure, removes to this Court the action filed in the 11th Judicial Circuit Court

 in and for Miami-Dade County, Florida, Case No. 2021-002172-CA-01 with full reservation of

 rights, exceptions and defenses, and in support thereof state:

                                        I.        FACTUAL BACKGROUND

        1.      On or about January 29, 2021, Plaintiff commenced this action by filing a

 Complaint against Wal-Mart, Inc. in the 11th Judicial Circuit Court in and for Miami-Dade

 County, Florida. See Exhibit A.

        2.      The Complaint was served on February 4, 2021. See Exhibit B.

        3.      On February 10, 2021, Plaintiff filed an Amended Complaint naming the correct

 Defendant, Wal-Mart Stores East, LP. See Exhibit C.

        4.      On February 11, 2021, Wal-Mart Stores East, LP filed its Answer and Affirmative

 Defenses to the Amended Complaint.




                                          LIEBLER, GONZALEZ & PORTUONDO
                      Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 1:21-cv-20889-JEM Document 1 Entered on FLSD Docket 03/05/2021 Page 2 of 8

 CASE NO.: 1:21-cv-20889

         5.      Plaintiff alleges a claim for negligence against Defendant as a result of injuries she

 allegedly sustained on June 13, 2020 while on the property located at 15885 SW 88th Street, Miami,

 Florida. See Ex. C at ¶5.

         6.      Specifically, Plaintiff alleges that she was “attempting to get a shopping cart in the

 area where the carts are store for customer use. Ms. Martin pulled a shopping cart so as to separate

 it from the rest for her use. Ms. Martin could not separate the cart. Ms. Martin proceeded to pull

 harder on the handle of the cart and suddenly the cart became loose and her body went quickly

 backwards. As a result, Ms. Martin hit her head and body against a roll up garage door/door [sic]

 that was not properly opened.” Id. at ¶6.

         7.      Plaintiff alleges that Defendant breached its duty by (a) negligently allowing an

 unsafe condition to exist, (b) creating an unsafe condition, (c) failing to maintain the area in a safe

 condition, (d) failing to correct a defect, (e) failing to warn or give Plaintiff notice , (f) failure to

 correct the dangerous condition, (g) allowing the dangerous condition to exist for an unreasonable

 length of time, (h) failing to warn of the unsafe condition and (i) failing to provide a safe cart

 storage area where customers can safely obtain carts. Id. at ¶12.

         8.      Plaintiff alleges that she is a resident of Miami-Dade County, Florida. Id. at ¶2.

         9.      On February 17, 2021, Plaintiff sent undersigned counsel a demand letter which

 indicated that she suffered injuries to her head, neck and back. Based on Plaintiff’s alleged injuries

 and medical bills incurred, Plaintiff offered to settle the claim for $150,000.00. See Demand Letter

 attached as Exhibit D.1



 1
  Defendant has not filed the entire complement of medical records which Plaintiff submitted with her
 demand letter in order to protect her personal information pursuant to the Court’s Administrative
 Procedures, 6B. Should the Court wish to see these documents, Defendant will provide them for an in
 camera inspection.


                                                               2
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 1:21-cv-20889-JEM Document 1 Entered on FLSD Docket 03/05/2021 Page 3 of 8

 CASE NO.: 1:21-cv-20889

        10.      This matter is therefore removable based on diversity of citizenship of the parties,

 and because the amount in controversy is in excess of $75,000.00 exclusive of interest, attorney’s

 fees, and costs.

        11.      Defendant attaches and makes a part of this notice a copy of the process, pleadings,

 and other papers filed in the 11th Judicial Circuit in and for Miami-Dade County together with a

 docket sheet from the Clerk of the Court. See Composite Exhibit E.

        12.      Defendant reserves the right to raise all defenses and objections in this action after

 the action is removed to this Court.

                                         II. REMOVAL IS TIMELY

        13.      In accordance with 28 U.S.C. § 1446(b)(1), Defendant files this Notice of Removal

 within thirty (30) days of the date that it received a copy of Plaintiff’s original Complaint.

 Plaintiff’s Complaint is the initial pleading setting forth the claim for relief upon which Plaintiff’s

 action is based. The thirty (30) day period commenced on February 4, 2021 when Defendant was

 served with a copy of the Complaint.

        14.      Plaintiff sent Defendant a written demand outlining Plaintiff’s claimed damages

 inclusive of actual medical expenses in connection with the alleged June 13, 2020 incident.

         15.     Venue exists in the United States District Court for the Southern District of Florida,

 Miami Division, because the 11th Judicial District in and for Miami-Dade County, where Plaintiff

 filed the state court Complaint is located in Miami-Dade County Florida, which is located within

 the United States District Court for the Southern District of Florida, Miami Division.

               III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

        16.      Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction

 of all civil actions where the matter in controversy exceeds the sum or value of $75,000.00,



                                                               3
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 1:21-cv-20889-JEM Document 1 Entered on FLSD Docket 03/05/2021 Page 4 of 8

 CASE NO.: 1:21-cv-20889

 exclusive of interest and costs, and is between – citizens of different States.” This action satisfies

 the complete diversity of citizenship requirement of 28 USC § 1332(a)(1).

       A.     Citizenship of Plaintiff ESTELA MARTIN

       17.     Plaintiff is a resident of Miami-Dade County, Florida. See Ex. A at ¶2. Although

  Plaintiff’s Amended Complaint does not specifically state Plaintiff’s citizenship, “[i]t is well

  established that a party’s residence is prima facie evidence of a party’s domicile,” and “[f]or

  purposes of diversity jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C.

  Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

       18.    Here, Plaintiff alleges that she is a resident of Miami-Dade County, Florida. See Ex.

 C at ¶2. Plaintiff’s Miami-Dade County, Florida residence is prima facie evidence of her domicile

 which is equivalent to citizenship for purposes of establishing diversity in this case. See Katz, 2009

 WL 1532129 at *3.

            B. Citizenship of WAL-MART STORES EAST, LP

       19.      At the time of the alleged incident, and currently, Walmart Stores East, LP, is a

 Delaware limited partnership, of which WSE Management, LLC is the general partner, and WSE

 Investment, LLC is the limited partner. The sole member of WSE Management, LLC and WSE

 Investment, LLC is Wal-Mart Stores East, LLC (fka Wal-Mart Stores East, Inc.), an Arkansas

 limited liability company whose parent company is Wal-Mart Stores, Inc. The principal place of

 business for all entities mentioned is Bentonville, Arkansas. At no time material has Wal-Mart

 Stores East, LP, or its general or limited partners, been a citizen of Florida. See Florida Department

 of State, Division of Corporations, Detail by Entity Name attached as Exhibit F.

                                   IV. AMOUNT IN CONTROVERSY

       20.      The amount in controversy exceeds $75,000.00. Although Plaintiff’s Amended

 Complaint does not specify an amount in controversy other than the state court $30,000.00

                                                               4
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 1:21-cv-20889-JEM Document 1 Entered on FLSD Docket 03/05/2021 Page 5 of 8

 CASE NO.: 1:21-cv-20889

 jurisdictional minimum, it is clear from Plaintiff’s demand letter that her claimed damages exceed

 the jurisdictional minimum in this Court of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009

 WL 1532129, *5 (S.D. Fla. June 1, 2009) (concluding the defendant met its jurisdictional burden

 of establishing the amount in controversy based on information received from the plaintiffs in the

 pre-suit demand package); see also Mick v. De Vilbiss Air Power Co., No. 6:10-CV-1390-ORL,

 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit demand letters are

 competent evidence of the amount in controversy.).

          21.   Where, as here, a plaintiff makes “an unspecified demand for damages in state

 court, a removing defendant must prove by a preponderance of the evidence that the amount in

 controversy more likely than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS

 Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by Cohen

 v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

          22.   “In the Eleventh Circuit, a district court may consider the complaint and any later

 received paper from the plaintiff as well as the notice of removal and accompanying documents

 when deciding upon a motion to remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009)

 (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally,

 a district court may consider evidence outside of the removal petition if the facts therein existed at

 the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

 and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)). “Therefore,

 pre-suit settlement offers and demands may be considered in evaluating whether a case has been

 properly removed.” Id.

          23.   The relevant portions of Plaintiff’s itemized and specifically detailed demand

 conclusively establish that the amount in controversy exceeds the $75,000.00 jurisdictional

 minimum. Plaintiff’s February 17, 2021 demand letter estimates damages in the instant matter to

                                                               5
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 1:21-cv-20889-JEM Document 1 Entered on FLSD Docket 03/05/2021 Page 6 of 8

 CASE NO.: 1:21-cv-20889

 be at least $150,000.00. See Ex. D. In addition to Plaintiff’s alleged medical condition, the

 Amended Complaint alleges damages for (a) loss of earnings and earning capacity, (b) physical

 and mental pain and suffering, (c) aggravation of pre-existing condition, (d) future medical

 expenses and (e) loss of capacity of enjoyment of life. See Ex. C at ¶14.

          24.   These representations sufficiently and conclusively establish by a preponderance

 of the evidence that the amount in controversy exceeds the requisite $75,000.00 jurisdictional

 minimum for this Court to retain jurisdiction. Numerous district court decisions support this

 conclusion.

          25.   For example, in Katz v. J.C. Penney Corp., this Court concluded that the removing

 defendant properly established the amount in controversy by addressing information received from

 plaintiff’s pre-suit demand package. Katz, 2009 WL 1532129 at 4. The court specifically noted it

 was persuaded that the pre-suit demand package reflected an honest assessment of damages by

 plaintiffs because, like Plaintiff’s demand letter in this case, it was based on medical records

 provided by the plaintiff. Id.

          26.   Here, Plaintiff’s demand letter which estimates Plaintiff’s damages to be

 $150,000.00 is an honest assessment of her claimed damages as it is based on the following:

            a. Past medical bills

            b. Future medical care. See Katz, 2009 WL 1532129 at 4.

            c. Lost wages and earning capacity and

            d. Pain and suffering

          27.   This evidence demonstrates the Plaintiff’s claimed damages in the instant case far

 exceed $75,000.00. Accordingly, Defendant has shown by a preponderance of the evidence that

 the amount in controversy exceeds the jurisdictional minimum, rendering removal proper.



                                                               6
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 1:21-cv-20889-JEM Document 1 Entered on FLSD Docket 03/05/2021 Page 7 of 8

 CASE NO.: 1:21-cv-20889

                                                V. CONCLUSION

         This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because there

 exists complete diversity in this matter as the Plaintiff and Defendant are citizens of different states,

 and the amount in controversy exceeds $75,000.00 exclusive of interest, fees, and costs. Upon

 filing of this Notice of Removal, Defendant will promptly give written notice to Plaintiff, through

 her attorney of record, and the Clerk of the Circuit Court for the 11th Judicial Circuit in and for

 Miami-Dade County, Florida.

         WHEREFORE, Defendant WAL-MART STORES EAST, LP, respectfully requests the

 Notice of Removal be accepted as good and sufficient as required by law, and that the aforesaid

 action, Case No. 2021-002172-CA-01, on the docket of the Court for the 11th Judicial Circuit in

 and for Miami-Dade County, Florida, be removed from that Court to the United States District

 Court for the Southern District of Florida, Miami Division, and that this Court assume full and

 complete jurisdiction thereof and issue all necessary orders and grant all general equitable relief

 to which Defendant is entitled.

                                                         Respectfully submitted,

                                                         LIEBLER, GONZALEZ & PORTUONDO
                                                         Attorneys for Defendant
                                                         Courthouse Tower - 25th Floor
                                                         44 West Flagler Street
                                                         Miami, FL 33130
                                                         (305) 379-0400
                                                         service@lgplaw.com

                                                 By: /s/ Christine M. Manzo
                                                     CHRISTINE M. MANZO
                                                     Florida Bar No. 52121
                                                     NICHOLAS G. NEVILLE
                                                     Florida Bar No. 123893




                                                               7
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 1:21-cv-20889-JEM Document 1 Entered on FLSD Docket 03/05/2021 Page 8 of 8

 CASE NO.: 1:21-cv-20889

                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 5th day of March, 2021, I electronically caused the

 foregoing document to be filed with the Clerk of Court using CM/ECF and will send a notice of

 electronic filing to the following: CARLOS OMAR GOMEZ (COGOMEZPA@AOL.COM),

 LAW OFFICE OF CARLOS O GOMEZ PA Attorneys for Plaintiff, 102 EAST 49TH STREET,

 HIALEAH, FL, 33013.

                                                       /s/ Christine M. Manzo
                                                       CHRISTINE M. MANZO




                                                             8
                                      LIEBLER, GONZALEZ & PORTUONDO
                  Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
